       Case 2:05-cr-00449-KJM Document 119 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:05-cr-00449-KJM
12                       Plaintiff,
13           v.                                         ORDER
14    SANDEEP SINGH SANDHU,
15                       Defendant.
16

17

18                  On January 27, 2020, this court granted defendant’s petition for writ of error

19   coram nobis and vacated his January 9, 2013 conviction. See Order, ECF No. 114. On February

20   26, 2020, the government appealed. ECF No. 115. That appeal, however, was subsequently

21   dismissed. See ECF No. 118.

22                  As part of defendant’s original conviction, the court ordered him to pay a $4000.00

23   fine and a $200.00 assessment. Judgment and Sentencing at 5, ECF No. 98. Court records

24   indicate defendant has paid these obligations in full. “When a criminal conviction is invalidated

25   by a reviewing court and no retrial will occur,” the state must “refund fees, court costs, and

26   restitution exacted from the defendant upon, and as a consequence of, the conviction.” Nelson v.

27   Colorado 137 S. Ct. 1249, 1252 (2017); see also United States v. Hayes, 385 F.3d 1226, 1229

28   (9th Cir. 2004) (“If a conviction is vacated, Telink holds that ‘wrongly paid fines would be
                                                        1
       Case 2:05-cr-00449-KJM Document 119 Filed 06/16/20 Page 2 of 2

 1   automatically refunded, without requiring a civil action and without regard to the limitations
 2   period for civil actions.’” (quoting Telink, Inc. v. United States, 24 F.3d 42, 47 (9th Cir.1994));
 3   Fed. R. Crim. P. 41(g) (governing return of property). Here, because defendant’s conviction has
 4   been vacated, he is entitled to return of the monetary penalties previously paid.
 5                  Accordingly, the court orders the Clerk of Court to return the $4000.00 fine and
 6   $200.00 assessment to the defendant at an address defendant shall provide to the court’s financial
 7   department within the office of the Clerk of Court.
 8                  IT IS SO ORDERED.
 9   DATED: June 16, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
